ORNEY                     GENERAL
                                            OF            EXAS

~R*WPORD         c. MARTIN
  *x-rORNEY      GENERAL
                                                 August    1,     1967

      Won. Alwin E. Pape                                   Opinion       No. M-113
      County Attorney
      Guadalupe County                                     Re:      Power of Guadalupe-Blanco         River
      Seguin,  Texas                                                Authority    ‘to subdivide  and sell
                                                                    certain   lands not necessary        to
                                                                    the business     of the district.




            You have      requested   the opinion    of    this     office    in regard   to the, following
      qnaation :

               Whether Guadalupe-Blanoo     River Authority  has the authority    to sub-
               divide  and sell property-in     competition to the Estate from which
               said property   was derived,   or whether it must first   be offered   for
               sale to the Estate from which it is derived?

         ‘~ Guadalupe-Blanco    River Authority, hereinafter                  referred     to as GBRA, is a
      caratura  of Art.   8280-106 and possesses  the rights,                  privileges,     and functions:
      conferred  by General Law upon such Districts,

             However, going beyond the application                 of    the General   Law, the Act    specif-
      ically   authorizes  the following powers:

               Section   2(e).     “to acquire    by purchase,     lease,  gift   or in any other
               manner (otherwise       than by condemnation)      and &maintain,       use .nd
               operate   any and all property        of any kind, real,     personal,   ormixed,
               or any interest       therein,  within or without       the boundaries   of the
               District,    necessary     or convenient   to the exercise       of the powers, -’
               rights,   privileges      and functions   conferred     uoon it by this Act.”




               Section  Z(i).   “. . . to construct,      extend,    improve, maintain,     . .’ . and to
               use and operate,    m   and all facilities      of any kind necessary      or convenient
               to the exercise    of such powers,   rights,    privileges    and functions;”
                       (Emphasis added.)

               Construing    the above provisions,  we think the questioned     activity of subdi-
      viding     and selling    of lands not necessary    to the business  of GBRA is within   the
      power     of GBRA as specified    by the Legislature.     Subsection  2(e) above clearly


                                                 - 521 -
Hon. Alwin    E. Pape,    page     2 (M-113)

authorizes    GBRA to acquire  and use           any land which is either   necessary   or con-
venient .    Since the land obtained           from the Estate in question     has proven not
to be necessary    to the business   of          GBRA, it authorizes   the sale or other dis-
position   of property  not necessary            to the business   of the District.

       The statute    does not require,   however, that the property   be sold to the
former owner and it may be sold to the former owner or anyone else.             The statute,
however,    likewise   does not contemplate   that GBRA would be in the real estate       busi-
ness and, in our opinion,       does not give the District   the authority    to install
roads,   utilities    and other improvements not necessary    for the general    purposes
of the District      but solely  for the purpose of selling   surplus  lands.

                                           SUMMARY

           GBRA property   which is not necessary    to the business of the,District
      may be sold to one or more purchasers      and does not have to be but may be
      sold to the original   owner.   The District   may not make improvements solely
      for the purpose of selling    surplus land.                        :

                                                                Yours/jery,     truly,




                                                                              General    of   Texas

Prepared    by Roger    Tyler
Assistant    Attorney    General

APPROVED:

OPINION COMMITTEE
Hawthorne Phillips,    Chairman
Kerns Taylor,   Co-Chairman
John Duren
Fred Davis
Alan Minter
Polk Shelton

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                                           -   522 -